DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 1-19 and 21 remain for examination and are addressed in this office action of which claims 1, 15 and 19 were amended in the reply dated 04/12/2022.
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term “ultra-high strength” employed in the instant claims is interpreted as a steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa” as recited in the independent claims 1, 15 and 19 as well as in the specification.
Duplicate Claims Warning
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15 and 19 recites the amended limitation “martensite formed from as-cast prior austenite grain size of at least 100 μm”. However, in the instant case, the instant specification dated 02/07/2020 sets forth as follows and teaches only one instance of “as-cast”. 
 [0071] FIG. 3 shows a micrograph of a steel sheet with a microstructure having at least 75% martensite from a prior austenite grain size of at least 100 μm. In some examples, the steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 90% by volume martensite or martensite and bainite. In another example, the steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 95% by volume martensite or martensite and bainite. In each of these examples, the steel sheet may additionally be hot rolled to between 15% and 50% reduction before rapid cooling.
[00189] Hot rolling and, more specifically, low friction rolling and high friction rolling, as relied on in the above examples of the present disclosure, is further described below. The concepts as described below may be applied to the examples provided above as necessary to achieve the properties of each respective example. Generally, in each of the hot rolled examples, the strip is passed through the hot mill to reduce the as-cast thickness before the strip is cooled, such as to a temperature at which austenite in the steel transforms to martensite in particular embodiments. In particular instances, the hot solidified strip (the cast strip) may be passed through the hot mill while at an entry temperature greater than 1050° C., and in certain instances up to 1150° C.
[00158]  In an example of the above, the martensite in the steel pile comes from an austenite grain size of greater than 100 μm.
	As noted above, the specification does not teach “martensite formed from as-cast prior austenite grain size of at least 100 μm” as claimed in the instant claims. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5129966 A of Rao (US’966).
List 1
Element
Instant Claims
(weight%)
Prior Art US’966 
(weight%)
C
between 0.20% and 0.35%
0.05 – 0.50 
Cr
less than 1.0%
0.5 – 4.0
Mn
between 0.7% and 2.0%
0.5 – 2.0
Si
between 0.10% and 0.50%
0.1 – 0.5 
Cu
between 0.1% and 1.0%
0.1 – 2.0
Nb
less than or equal to 0.12%
0.005 – 0.04
Mo
less than 0.5%
-
Ni
between 0.5% and 1.5%
0.1 – 3.0 
Al
less than 0.01%
Not required (optional); 0.01 – 0.05 
Fe + impurities
Balance
Blance







Regarding claims 1-3, 6-10, 13-19 and 21, US 5129966 A of Rao (US’966) {whole document} teaches {abstract col 3:1-25} “A high strength, low alloy, low to medium carbon steel casting is provided of the Fe/Cr/C type containing by weight about 0.1 to 0.5% Si, said steel characterized by the presence of a small but effective amount of each of Cu and Ni sufficient to enhance the mechanical stability of retained austenite formed following quenching of said steel from its austenitizing temperature, the amount of Ni being at least sufficient to counteract the destabilizing effect of Si on austenite.” “Another object of the invention is to provide a low alloy, low to medium carbon cast steel of the Fe/Cr/C type containing a novel combination of alloying constituents sufficient to enhance the mechanical stability of retained austenite formed in said steel.” “A further object of the invention is to provide as an article of manufacture a heat treated cast steel of the Fe/Cr/C type characterized by a hardness of at least about 20 Rc, a fine grained microstructure consisting essentially of lath martensite enveloped by a thin film of retained austenite, said austenite being further characterized by enhanced mechanical stability.” wherein  the steel with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (With respect to Al, the prior art teaches that it is not a not a required element and therefore does not have to be present in it, for ex: see claims 1-6 of the prior art where no Al is required thereby reading on the “less than 0.01%” of the instant claims). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of the steel “having martensite formed from prior austenite grain sizes of at least 100 µm” of the instant claims, the prior art teaches that its steel has (col 7:10-16) “fine prior austenite grain structure, with average grain diameter below about 200 microns” and “microstructure consisting of soft and tough retained austenite films (minor phase) surrounding strong dislocated lath martensite (major phase)” thereby reading on the claimed limitations of the instant claims – the claimed range of PAGS lie within or overlap the range provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the claimed limitation of at least 75% by volume martensite or martensite plus bainite of the instant claims 1, 15 and 19, the prior art further teaches (claim 5) “the amount of retained austenite ranges from 1 to 10 volume percent, and the steel having a microstructure comprising a major phase of lath martensite enveloped by a minor phase of retained austenite” which means that the martensite in the prior art can range from 90-99 volume% thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the pile limitation of the steel, the prior art teaches (col 1: 28-45) “Other uses include automotive trucks, construction machinery, as well as structural applications including, for example, fifth wheels, suspension components, trailer hitches, axle housings, front dipper bucket components and teeth, hitch housings, yokes, etc., for road building equipment, bridge shoes and saddles, pile driving machinery (pile followers), and off-highway truck components (transmission housings, torque tubes). The steels also have use on railroads for lighter draft gear, sideframes, bolsters, motor truck frames, and draft gear for municipal light rail applications” “Where such steel castings combine moderate hardness/strength with excellent weldability, they can be used for nodes for offshore oil/gas drilling/production platforms.” thereby reading on the instant claimed limitation since one skilled in the art recognizes that steel pile is a vertical structural sections of steel and the prior art teaches that the steel can be used for structural applications and piles and further teaches the use of the steel in “nodes for offshore oil/gas drilling/production platforms” which would constitute a vertical structural sections of steel. Moreover, the teachings of the prior art reads on the instant limitation of the steel pile of the instant claims since the prior art teaches that the state of the art recognizes the steel to be used in pile applications. 
Regarding the claimed limitation of steel having “a yield strength of between 700 and 1600 MPa” (claims 1, 15 and 19), b) “a tensile strength of between 1000 and 2100 MPa” (claims 1, 15 and 19), and c) an elongation of between 1% and 10%” (claims 1, 15 and 19), the prior art teaches that its steel has i) {claim 6} a tensile strength of at least 200 ksi (converts to ~1378 Mpa), ii) {Table III} yield strengths of 184, 169 ksi compared with 220, 207 ksi tensile strength which gives yield ratio of 0.8364 and 0.8164 meaning that the yield strength given the lowest yield ratio of 0.8164 provides a range of 163.285 ksi of yield strength (compared to 200 ksi of tensile strength), iii) {Table III} the specific samples have elongation of 5%, 4.5 % (since the prior art teaches specific examples having these values of elongation one would expect that the steel of the prior art to have elongation in the range) thereby reading on the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “a corrosion index of 6.0 or greater” and it being a “weathering steel”, it is noted that the instant specification teaches that the corrosion index calculation is made via the ASTM G101 formulaic expression                         
                            C
                            u
                            *
                            26.01
                            +
                            N
                            i
                            *
                            3.88
                            +
                            C
                            r
                            *
                            1.2
                            +
                            S
                            i
                            *
                            1.49
                            +
                            P
                            *
                            17.28
                            -
                            C
                            u
                            *
                            N
                            i
                            *
                            7.29
                            -
                            N
                            i
                            *
                            P
                            *
                            9.1
                            -
                            C
                            u
                            *
                            C
                            u
                            *
                            33.39
                        
                     wherein the content of each element is in weight percentage. Although the prior art does not disclose this formulaic expression or range, since the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In other words, the claimed ranges of corrosion index of the instant claims would overlap or lie inside the range provided by the prior art when the formulaic expression is applied. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Since the prior art meets the claimed corrosion index, the steel of the prior art would be a weathering steel since it would have the corrosion index as claimed in the instant claims. In addition, the prior art teaches {col 1:65-2:5} “The input for such an approach should include as many practical considerations and requirements as possible, such as weld HAZ toughness, as well as resistance to stress corrosion cracking and to hydrogen induced cracking.” thereby reading on the weathering steel limitation of the instant claims since the prior art teaches that it steel is intended to resist corrosion and can be used in the aforementioned platforms/structures. 
Regarding the claimed limitation of sidewall thickness of “about 2.5 mm or less” (claims 1, 15 and 19), “about 2.0 mm or less” (claim 2) and “about 1.6 mm or less”, the prior art teaches a steel casting and various uses associated with the casting but does not explicitly teach the specific thickness ranges of the instant claims. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, making the specific thickness as claimed in the instant claims would require only ordinary skill in the art since thickness modification using casting is well known in the art of steel making.
Regarding the limitations of “a steel pile” with “a plurality of sidewalls” (claim 1, 15, 19) as well as the shapes of the steel pile being “a hemmed C-channel wherein the plurality of sidewalls are a web and one or more flanges” (claim 6), “a corrugated C-channel wherein the plurality of sidewalls are a web and one or more flanges” (claim 7), “a corrugated tube” (claim 8), “the corrugated tube is generally square” (claim 9), “the corrugated tube is generally rectangular” (claim 10), “at least one sidewall of the plurality of sidewalls comprises one or more corrugations” (claim 13), “each sidewall of the plurality of sidewalls comprise one or more corrugations” (claim 14), “plurality of sidewalls are a web and one or more flanges and form a hemmed C-channel” (claim 16), “plurality of sidewalls are a web and one or more flanges and form a corrugated C-channel” (claim 17), “plurality of sidewalls form a corrugated tube” (claim 18) of the instant claims, it is noted that the prior art does not teach of the instant limitation. The prior art teaches of steel, cast steel and steel piles. MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the prior art does not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various thickness and shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes or changing the size to the recite thicknesses would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength and c) casting can be adjusted to various thicknesses as needed. Since the prior art teaches various applications of its steel as shown above, it would have been obvious to one skilled in the art to shape it as needed to take advantage of the high strength that the steel of the prior art possesses and to make the steel of the prior art into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation.
Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the prior art does not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the prior art teaches a steel with strength to be a structural member, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel is {col 1:10-15} “high performance, high strength, low alloy, low to medium carbon steel for castings” and would possess the properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
Regarding the claimed limitation of claim 21, the prior art teaches that it can be used in “offshore oil/gas drilling/production platforms” which one understands to have platform beams be driven into to the ground thereby reading on the instant claimed limitation.
Regarding the amended limitation of  “martensite formed from as-cast prior austenite grain size of at least 100 μm” as claimed in the instant claims, please see above as to how the prior art meets the PAGS limitation. With respect to the instant limitation, the prior art teaches {col 6:48-7:20} “In achieving the desired hardness and toughness in the cast steel of the invention, the steel is first homogenized and thereafter quenched from an austenitizing temperature ranging from about 870° C. to 1150° C., preferably about 900° C. to 1100° C. following the quench, the steel may be tempered at a temperature ranging from about 170° C. to 250° C., preferably from about 190° C. to 230° C. in accordance with known procedure.” “A major feature of the invention is the use of a four pronged approach to impart unique microstructure and cleanliness to the steel: first, establish a frame work of fine prior austenite grain structure, with average grain diameter below about 200 microns, preferably below about 50 microns or ASTM grain size number in the range 8 to 11.” Therefore, the prior art teaches that it steel is produced via casting and therefore reads on the product-by-process limitation of the instant claims.  Moreover, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The cast alloy steel of the prior art reads on the product, steel of the instant claims as well. See above for steel pile / solar arrangement limitations.
Regarding claims 4 and 5, claim 4-5 recites as follows 
Claim 4. “The ultra-high strength weathering steel pile of claim 1 cold formed from a steel strip where the thickness is a hot rolled thickness that is between a 15% and 50% reduction of the as cast thickness.”
Claim 5. “The ultra-high strength weathering steel pile of claim 4 wherein the hot rolled thickness is high friction rolled at a coefficient of friction equal to or greater than 0.20 wherein a pair of hot rolled surfaces of the hot rolled thickness are primarily free of prior austenite grain boundary depressions.”
Therefore, the instant limitations are reciting process limitations of how the steel thickness of claim 1 are being formed. In other words, these limitations are product-by-process limitations. However, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The prior art teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the prior art reads on the instant claimed product thereby meeting the instant claimed limitations.
Regarding claims 11-12, the prior art does not teach of coating being done on its steel and therefore reads on the limitations of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches  method of making a carbon steel strip, “which a thin metal strip having a thickness of less than 5 mm is cast”, “opposing hot rolled exterior side surfaces of the thin metal strip primarily free of prior austenite grain boundaries and characterized as having a plurality of elongated surface structure formations formed by shear” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%” wherein the steel has a composition “by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01 nitrogen;” “the thin metal strip being a martensitic steel thin metal strip” “opposing hot rolled exterior side surfaces of the thin metal strip are at least substantially free of prior austenite grain boundaries” thereby reading on the steel strip, properties, structure and composition of the instant claims. With respect to those properties not explicitly recited in the claims of the reference patent such as the corrosion index, the reference steel would have the properties due to its similarity in other properties, structure and composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the patent do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the patent teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the patent possesses and to make the steel of the patent into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, the structural sections shown in the prior art such as “nodes for offshore oil/gas drilling/production platforms” would have plurality of sidewalls thereby reading on the instant limitation. Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the patent do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the patent teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the patent teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the prior art reads on the instant claimed product thereby meeting the instant claimed limitations.
Claims 1-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/934,168 (reference application). (Examiner is using US 2020/0347470 A1 for claims comparison).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “hot rolled, thin cast steel strip comprising: opposing exterior side surfaces defining an as cast thickness of less than 5 mm between the opposing exterior side surfaces, the opposing exterior side surfaces being primarily free of all prior austenite grain boundaries and having a plurality of elongated surface structure formations formed by shear under a hot rolling coefficient of friction equal to or greater than 0.20 and elongated in a common direction, said common direction being a direction of hot rolling, to remove the prior austenite grain boundaries” “having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%.” “includes, by weight, 0.18% to 0.40% carbon, 0.7% to 1.2% manganese, 0.10% to 0.50% silicon, 0 to 0.1% vanadium, 0 to 0.1% niobium, 0 to 0.1% sulfur, 0 to 0.2% phosphorus, 0 to 0.5% chromium, 0.5 to 1.0% nickel, 0 to 0.5% copper, 0 to 0.15% molybdenum, 0 to 0.1% titanium, and 0 to 0.01% nitrogen; and where the strip is a martensitic steel thin metal strip. Therefore, the claims of the reference application reads on the steel strip, properties, structure and composition of the instant claims. With respect to those properties not explicitly recited in the claims of the reference application such as corrosion index, the reference steel would have the properties due to its similarity in other properties, structure and composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the reference application teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the reference application possesses and to make the steel of the reference application into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation. Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the reference application do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the reference application teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims 9-13 of the reference application recites of friction rolling.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 11-28, 30-42 of copending Application No. 16/576,924 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “An ultra-high strength weathering thin cast steel strip comprising: an as cast thickness of less than or equal to 2.5 mm having a composition comprising: by weight, between 0.20% and 0.40% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than or equal to 0.12% niobium, less than 0.5% molybdenum, between 0.5% and 1.5% nickel, and silicon killed containing less than 0.01% aluminum, and the remainder iron and impurities resulting from melting; a pair of opposing surfaces free of prior austenite grain boundary depressions and having a smear pattern; and a microstructure having by volume at least 75% martensite, a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%.” “a corrosion index of 6.0 or greater” “a hot rolled thickness of between a 15% and 50% reduction of the as cast thickness” “high friction rolling is performed with a coefficient of friction equal to or greater than 0.20”. In addition, the claims dated 03/17/2021 recite prior austenite size of at least 100 microns thereby reading on the instant amended limitation.  With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. In other words, steel pile is just shaping of the steel sheet to be made into shapes that are structural sections. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the claims of the reference application do not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes via casting would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. Since the claims of the reference application teaches a steel with substantially similar composition, strength, elongation and microstructure, martensite, it would have been obvious to it would be obvious to one skilled in the art to shape it as needed to take advance of the high strength that the steel of the reference application possesses and to make the steel of the reference application into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation. Regarding the limitations of instant claim 15 regarding solar arrangement and solar cells being supported by the steel pile, it is noted that the claims of the reference application do not teach of the steel being used in this manner. However, one skilled in the art recognizes that a solar arrangement would have solar cells and since the claims of the reference application teaches a steel with substantially similar strength, elongation and microstructure, martensite, it would have been obvious to use the steel to support the solar cells in a solar arrangement since the steel would possess properties of high strength, toughness and delayed fracture characteristics which would be helpful in being used as a support. 
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims of the reference application recites of hot rolling and friction rolling as noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 30 of copending Application No. 16/984,475 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches an ultra-high strength weathering steel pile, with substantially identical composition, prior austenite grain size (PAGS) (claims dated 09/10/2021), microstructure, thickness, corrosion index, strength, elongation and solar arrangement as claimed in the instant claims. 
Although the claims of the reference application do not teach of the specific shapes of the instant claims (C-channel), it would have been obvious one skilled in the art to arrive at various shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes via casting would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength. With respect to the instant shapes of the instant claims, one skilled in the art recognizes that steel piles are sections made of sheet steels. MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). In addition, the claims of the reference application teaches that it can be made into M-channel.
With respect to the product-by-process claims, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claims of the reference applicant teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the reference application reads on the instant claimed product thereby meeting the instant claimed limitations. In addition, claims of the reference application recites of hot rolling and friction rolling as noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 04/12/2022 regarding the 35 USC 103 rejections of claims 1-21 over US 5129966 A of Rao (US’966) have been fully considered but they are not persuasive.
Regarding the argument that the prior art teaches away from the instant claims, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. 
The prior art teaches making its steel via casting and does not teach away from the instant claims. Rather the prior art provides state of the art and a steel made via casting with PAGS below about 200 microns. Therefore, the prior art reads on the claimed limitations of the instant claims.
Regarding the arguments that the product of the instant claims are different from the prior art and the pile is made from an entirely different process, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Instant claims are directed towards a product not method. Therefore, the prior art teaches of a steel with similar properties (strength, elongation, PAGS, composition etc) and therefore reads on the instant product claims.
Regarding the arguments directed at product-by-process limitations, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. As noted above, there is no teaching in the instant specification of “martensite formed from as-cast prior austenite grain size of at least 100 μm” of the instant claims. Nevertheless, the prior art teaches casting of the steel and PAGS below 200 microns and therefore reads on the product of the instant claims that is made via casting with PAGS of at least 100 microns. 
Regarding the arguments directed at shape limitations of the instant claims, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. It is agreed that the prior art does not teach of the shape limitations. However, the prior art teaches of steel, cast steel and steel piles. MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Although the prior art does not teach of the specific shapes of the instant claims, it would have been obvious one skilled in the art to arrive at various thickness and shapes of steel such as the ones claimed in the instant claims since a) shaping of steel into the recited shapes or changing the size to the recite thicknesses would require only ordinary skill in the art and hence are considered routine expedients and b) steel is routinely made into sections such as C and H shapes for structures due to the physical properties it possesses such as strength and c) casting can be adjusted to various thicknesses as needed. Since the prior art teaches various applications of its steel as shown above, it would have been obvious to one skilled in the art to shape it as needed to take advantage of the high strength that the steel of the prior art possesses and to make the steel of the prior art into structural parts as claimed in the instant claims. With respect to the plurality of sidewalls, H and C sections would have plurality of sidewalls thereby reading on the instant limitation.
Applicant's arguments filed 04/12/2022 regarding the double patenting rejections have been fully considered but they are not persuasive.
Applicant traversed the rejections by stating “Because double patenting rejections are based on claims, and no claims have yet been released for issuance in the present application, Applicant respectfully traverses the requirement for a filing terminal disclaimer to overcome the provisional double patenting rejection at this time or holds in abeyance the same.” 
In response: A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). Since the double patenting rejections have not been overcome with either amendments to instant claims or via filing of a terminal disclaimer, the rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733